Citation Nr: 0734879	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from June 1978 to 
June 1981.  He also had a subsequent period of service in a 
reserve component.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.                  

In May 2007, the veteran failed to appear at his scheduled 
hearing before the Board. Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The veteran had complaints of back pain during service but x-
rays of his thoracic spine were reported to be within normal 
limits and his April 1981 separation examination was negative 
for any pertinent abnormal findings, and the only post-
service medical evidence of a low back disability is dated 
over 18 years after service, following post-service back 
injuries; there is no competent evidence that suggests a 
causal link between a current low back disability, to include 
L5-S1 spondylolisthesis and degenerative arthritis of the 
lumbosacral spine, and any incident of active service.     


CONCLUSION OF LAW

A low back disability, to include L5-S1 spondylolisthesis and 
degenerative arthritis of the lumbosacral spine, was not 
incurred in or aggravated by active military service, nor may 
arthritis of the lumbosacral spine be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).       

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2002 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The February 2002 letter satisfies these mandates.  The 
letter informed the veteran about the type of evidence needed 
to support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It was made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of supporting his claim with 
appropriate evidence.  The letter also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2002 RO decision that is the subject of this appeal 
in its February 2002 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time. 

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see RO's letter dated in March 2006) but such 
notice was not provided prior to the initial decision of the 
RO.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As to this timing deficiency, the Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for service connection for a 
low back disability, which moots any question regarding a 
rating or effective date for a grant of service connection 
and a rating..  Such a lack of timely notice did not affect 
or alter the essential fairness of the RO's decision.  While 
the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received a 
VA examination in May 2002 which was thorough in nature and 
adequate for the purposes of deciding this claim.  The latter 
evaluation included a competent opinion addressing the 
question at hand: whether any low back disability that may 
currently be present began during service or is linked to any 
incident of active duty.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II.  Factual Background

The veteran's service medical records show that in November 
1978, he was treated for back pain.  At that time, he stated 
that when he got up in the morning, his back hurt.  The 
physical examination showed that the veteran had sore muscles 
in the lower thoracic spine.  The veteran had x-rays taken of 
his thoracic spine and the x-rays were reported to be within 
normal limits.  In April 1981, the veteran underwent a 
separation examination.  At that time, in response to the 
question as to whether he had ever had or if he currently had 
recurrent back pain, the veteran responded "yes."  The 
examiner noted that the veteran had back pain with prolonged 
driving.  The veteran's spine and other musculoskeletal 
system were reported to be "normal."  

In October 1983, the veteran underwent a "quad" 
examination, and in February 1985, he underwent an enlistment 
examination in the Army Reserves.  In both examination 
reports, in response to the question as to whether the 
veteran had ever had or if he currently had recurrent back 
pain, the veteran responded "no."  In addition, the 
veteran's spine and other musculoskeletal system were 
reported to be "normal."  

The veteran's Reserve service medical records reflect that in 
June 1985, he was treated for low back pain.  The veteran 
reported that he was bending over to lift up an object when 
he felt pain in his back.  The physical examination showed 
that the veteran had a right paraspinous muscle spasm and a 
stooped gait.  The assessment was low back strain.  In July 
1986, the veteran underwent a "school" examination.  In 
response to the question as to whether the veteran had ever 
had or if he currently had recurrent back pain, the veteran 
responded "no."  The veteran's spine and other 
musculoskeletal system were clinically evaluated as 
"normal."  According to the records, in June 1987, the 
veteran underwent a physical evaluation.  The examiner noted 
that the veteran had been previously treated for sciatic 
problems during AT Summer Camp.  The veteran was taking 
Motrin for relief and he was "OK" if he did not sit.  
According to the examiner, the veteran was a truck driver and 
had been seen by a sick call person at his unit.  The 
veteran's unit sergeant had placed the veteran on light duty.  
Head to toe assessment was essentially negative.  There was 
no discomfort during palpation of the sacrial area.  The 
examiner prescribed Motrin and noted that the veteran was to 
return to his unit on light duty.  If symptoms were to 
increase, the veteran was to return for further evaluation.  

In a private medical statement from R.A.M., M.D., dated in 
August 1999, Dr. M. stated that the veteran was recovering 
from a low back injury which Dr. M. believed was an L5, S1 
spondylolithesis, with some element of disk disease.  

In a private medical statement from J.R.C., M.D., dated in 
September 1999, Dr. C. reported that he had evaluated the 
veteran for complaints of severe activity-related back pain 
and radiating leg pain and weakness.  In regard to the 
history of the veteran's illness, Dr. C. stated that the 
veteran had had three episodes that had led to back pain.  
The most recent and significant episode occurred in February 
1999.  According to the veteran, he was pulling a large tube 
sideways when he noticed a very distinct, painful snap in his 
back.  Prior to that event, the veteran had sustained a back 
injury at work in 1992.  According to the veteran, he stopped 
a large metal bar from falling by using his upper body, thus 
hyperextending and sustaining significant back pain.  He 
subsequently attended chiropractic sessions for approximately 
one month, took three months off from work, and returned with 
satisfactory consistency.  The veteran re-injured his back in 
October 1994 when he fell over some tubes in a whipsaw 
accident.  The veteran's occupation was as an iron worker but 
he had not worked since the February 1999 injury.  Following 
a physical examination and a review of x-rays of the 
veteran's lumbosacral spine, Dr. C. stated that he thought 
that the veteran had an L5 par defect, with isthmic 
spondylolisthesis of Grade I severity and a compensatory 
retrolisthesis at L4-5, and foraminal stenosis.  Dr. C. also 
noted that the veteran had a mild to moderate L5 
radiculopathy on the right, and a well-healed, probably non-
related L1 wedging.  The veteran further had retrolisthesis 
of an early nature at L3-4.  Dr. C. recommended that the 
veteran undergo surgery.  

A private operative report shows that in February 2000, the 
veteran underwent the following procedures: (1) L4-S1 
decompression, partial facetectomy, diskectomies, (2) 
posterior lumbar interbody fusion at L4-S1, and (3) 
posterolateral fusion at L4-S1, with local bone graft.  The 
veteran's diagnoses were the following: (1) Grade I L5-S1 
spondylolisthesis with L5 radiculopathy in presence of very 
steep sacral inclination angle (more than 60 degrees), and 
(2) degenerative retrolisthesis at L4-5, with foraminal 
stenosis, bilaterally.      

In May 2002, the veteran underwent a VA contract examination, 
conducted by QTC Services.  At that time, the examining 
physician described an episode when the veteran developed low 
back pain while picking up a board.  The veteran was treated 
at a field hospital.  He was also treated for low back pain 
in 1985.  In February 2000, the veteran underwent surgery for 
his diagnosed spondylolisthesis at L4-S1.  Postoperatively, 
the veteran was still experiencing low back pain.  The 
examiner noted that x-rays of the veteran's lumbar spine, 
taken at the time of the May 2002 examination, revealed 
stable appearing posterior radicular fusion at L4-S1, where 
initial fusion caught with interspace underlying Grade II L5-
S1 spondylolisthesis and mild retrolisthesis at L4-5.  
Posterior laminectomy changes were noted at L5.  Degenerative 
disk narrowing was shown at T12-L1, L1-L2, and L3-L4 disk 
spaces.  Following the physical examination and a review of 
the veteran's x-rays, the examiner stated that the veteran 
was status post surgery in February 2000 for L4-S1 
decompression, with residuals of degenerative disk disease at 
T12-L1, L1-L2, and L3-L4 disk spaces.  In an addendum to the 
May 2002 examination report, the examiner opined that the 
veteran's current back condition was not related to his in-
service back strain.  The examiner further opined that the 
veteran's back condition was related to an on-the-job injury 
that occurred in the 1990's.   


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

After reviewing the evidence of record, the Board finds that 
the veteran's low back disability, currently diagnosed as L5-
S1 spondylolisthesis and degenerative arthritis of the 
lumbosacral spine, is not the result of injury or disease 
incurred in or aggravated by his military service.  In this 
regard, although the veteran's service medical records show 
that in November 1978, the veteran was treated for back pain, 
there is no evidence that he was diagnosed as having a 
chronic low back disability.  The physical examination in 
November 1978 showed that the veteran had sore muscles in the 
lower thoracic spine and subsequent x-rays were reported to 
be within normal limits.  In addition, while the veteran 
noted upon his April 1981 separation examination that he had 
back pain with prolonged driving, the veteran's spine and 
other musculoskeletal system were reported to be "normal." 

In regard to post-service medical evidence, the veteran's 
October 1983 "quad" examination report, February 1985 Army 
Reserves enlistment examination report, and July 1986 
"school" examination report, were all negative for any 
complaints or findings of a low back disability.  In 
addition, although during a June 1987 evaluation, it was 
noted that the veteran had been previously treated for 
sciatic problems, the physical examination showed that there 
was no discomfort during palpation of the sacrial area.  The 
Board recognizes that in June 1985, the veteran was treated 
for low back pain which developed after lifting an object, 
and the assessment was low back strain.  However, as 
discussed in more detail below, the only competent opinion 
that addresses the question of a causal relationship between 
a current low back disability and service unequivocally 
weighs against such a relationship.  

It is apparent from the record that the veteran injured his 
back in post-service work-related injuries in 1992 and 1994, 
and in August 1999, more than 18 years after his discharge 
from service, Dr. R.A.M., stated that the veteran was 
recovering from a low back injury which Dr. M. believed was 
an L5, S1 spondylolithesis, with some element of disk 
disease.  There is a substantial gap in time between this 
diagnosis in 1999 and the veteran's in-service complaints of 
back pain and the diagnosis of low back strain in 1985.  Such 
negative evidence weighs against the claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).         

In the instant case, there is no competent medical evidence 
of record relating the veteran's current low back disability, 
diagnosed as L5-S1 spondylolisthesis and degenerative 
arthritis of the lumbosacral spine, to his military service.  
In addition, there is no competent medical evidence of 
arthritis during the year after the veteran completed his 
active service, and, as such, arthritis cannot be presumed to 
have begun in service.  

The only competent medical evidence addressing the pertinent 
question in this case of whether there is a nexus between the 
veteran's current low back disability, diagnosed as L5-S1 
spondylolisthesis and degenerative arthritis of the 
lumbosacral spine, and his military service, is the opinion 
from the contract VA (QTC) examiner who concluded that the 
veteran's current back condition was not related to his in-
service back strain.  The examiner specifically linked the 
veteran's low back disability to intercurrent work-related 
injuries in the 1990's, thus providing a rationale for the 
opinion.  

Due consideration has been given to the veteran's statements 
that his low back disability, currently diagnosed as L5-S1 
spondylolisthesis and degenerative arthritis of the 
lumbosacral spine, was incurred during his period of military 
service.  The veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  While a layperson is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
veteran has specialized medical training so as to be 
competent to render a medical opinion.

As such, the fact remains that there is no competent evidence 
on file linking the veteran's low back disability, currently 
diagnosed as L5-S1 spondylolisthesis and degenerative 
arthritis of the lumbosacral spine, to service or to any 
incident of service, despite his assertions that such a 
causal relationship exists.  As there is no evidence of L5-S1 
spondylolisthesis and/or degenerative arthritis of the 
lumbosacral spine in service, or any indication that 
arthritis of the lumbosacral spine was manifested within a 
year of the veteran's separation from service, and there is 
no evidence which provides the required nexus between 
military service and a low back disability, to include L5-S1 
spondylolisthesis and degenerative arthritis of the 
lumbosacral spine, service connection for a low back 
disability is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 7 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include L5-
S1 spondylolisthesis and degenerative arthritis of the 
lumbosacral spine, is denied.  




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


